 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentralMerchandiseCompanyand,InternationalBrotherhood of Teamsters,Chauffeurs, '_Ware-housemen and Helpers of America,DepartmentStore,Package Grocery,Paper House,Liquor andMeat Drivers, Helpers'and Warehousemen, LocalNo. 955.Case 17-CA-4608July 22, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSUpon a charge and amended charge filed ` on; March10, 1971, and April 8, 1971, respectively, by Interna-tionalBrotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America, DepartmentStore,.Package Grocery, Paper House, Liquor andMeat' ` Drivers,Helpers and Warehousemen, LocalNo. 955, herein called the Union, and duly served onCentralMerchandise Company, , herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the,Regignal Director forRegion 17, issued a complaint on April 15, 1971,againstRespondent,alleging,thatRespondent hadengaged in -arid wasengagingin unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.,With respect to the unfair labor practices, thecomplaint alleges in substance that on February 25,1971, following a Board election in Case 17-RC-6423theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencingon or about March 3, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 26, 1971, and May 13, 1971,Respondent filed its answer and amended answer,respectively, to the complaint admitting in part, anddenying in part, the allegations in the complaint.On May 6, 1971, counsel for the General Counselfiled directly with the Board a Motion for Summary1Official notice is taken of the record in the representation proceeding,Case 17-RC-6423,as the term"record"isdefined in Secs. 102.68 and102.69(f) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystemr,Inc.,166NLRB 938,enfd.388 F.2d 683(C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151;IntertypeCo. v. Peneio,269 F.Supp.573 (D.C.Va., 1967);Follett Corp,164 NLRB 378, enfd. 397F.2d 91(C.A. 7, 1968);Sec. 9(d) of the NLRA.2After receipt of the General Counsel'sMotion for SummaryJudgment,but prior to the Notice To Show Cause,Respondent, by a letterdated May 11, 1971, stated that its reasons for opposing the Motion forJudgment. Subsequently, on May 13,1971, the Boardissued an order transferring the-proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.2Pursuant to the provisions of Section 3(b) of, theNational Labor Relations, Act, as amended, theNational Labor Relations Board, has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for SummaryJudgment.,--The record in Case 17-RC-6423 showed thatpursuant to "a `Stipulation for Certification `UponConsent Election, an election was conducted onSeptember 18,,1970', in the stipulated unit. The tally ofballots showed that' there were approximately 111eligible voters, that there were no void ballots, that 54ballots were cast for and 47 against the Union, andthat there were 7 challenged ballots which weresufficient in number to, affect the results of . theelection.Therewere no objections filed either by theRespondent or by the Union. Thereafter, the Region-alDirector conducted an investigation of the chal-lenged ballots,` after which he issued leis RegionalDirector's Report on Challenged -Ballots and Recom-mendations, dated November 18, 1970. The RegionalDirector, in his Report, recommended' that thechallenges to six ballots' be overruled and that thechallenge to Dennis Yearsley's ballot be sustained. Hefound that Yearsley had been hired on the last day ofthe payroll eligibility period, but did not beginworking until after the close of that period. As the sixoverruled ballots could not affect the results of theelection, the Regional Director also recommendedthat they not be opened and counted and that theUnion be certified as the exclusive collective-bargain-ing representative in the stipulated unit.The Respondent, on November 30, 1970, filed withthe Board timely exceptions to the Regional Direc-tor'sReport, excepting only to his recommendationsconcerning the eligibility of Dennis Yearsley.Summary Judgment were given in ExhibitF, "Employer'sExceptions andArgumentSupporting Exceptionto Regional Director's Determination onChallengedBallots."Respondent concluded in this letter that it had nofurther statement to make.Accordingly,since no response to theNotice ToShow Cause has been received,although dueMay 27, 1971, weare treatingthe aforementioned letter as Respondent's response to the Notice To ShowCause.On May 20, 1971,theGeneralCounsel filed aMotion inOppositionto that part of Respondent's letter which asserted that theMotion for Summary Judgment necessarily admitted the truth of theallegations in Respondent's answer to the complaint.192 NLRB No. 36 CENTRAL MERCHANDISE CO.197On February 25, 1971,the Board issued a DecisionandCertificationofRepresentative inCase17-RC-6423,in which it denied the Regional Direc-tor'sMotion To Remand in order to investigatefurther the six challenges,which wasopposed by boththe Respondent and the Union, adopted the findingsand recommendations set forth in the RegionalDirector's report,and certified the Union as theexclusive collective-bargaining representative of theunit stipulatedin Case 17-RC-6423.3 The Union's,request to bargain was rejectedby theRespondent ina letter-dated, March 3, 1971.In its answer to the complaint audits response to the:Notice ToShow Cause,the Respondent contendedthat the Board shoulddeny theMotion for SummaryJudgment and dismiss the complaint in its entirety,because, having erroneously sustained the challengestoDennis Yearsley'sballot, the Boardinvalidlycertified the Union.Respondent's contentions presentthe same issues considered and determined by theBoard in the underlying representation case,17-RC-6423.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues-which were or could have beenlitigated in a prior representation proceeding.4All issues raisedby theRespondent in this proceed-ing were or could have been litigatedin the priorrepresentation proceeding,,and the Respondent doesnot offer to adduce at a hearingany newly discoveredor previously 1lnavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall,accordingly,grant the Motionfor Summary,,Judgment. , ,On the basis of the entire record,the Board makesthe following: _ ,FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all timesmaterial herein, an Oklahoma corporation and awholly owned subsidiary of T. G. & Y. StoresCorporation, maintaining a warehouse facility at 5300Kansas Avenue, Kansas City, Kansas, the facility3On March 19, 1971,theBoard issued an Order Amending andCorrecting Decision,correcting certain minor errors but leaving otherwiseunaffected its decision,sustaining the challenge to Dennis Yearsley'sinvolved herein, where it is,engaged in the wholesalesale of general merchandise.The Respondent, in the course and conduct of itsbusiness, annually purchases goods and- materialsvalued in excess of $50,000 `directly from supplierslocated outside the State of Kansas. The-Respon-dent's annual sales of merchandise exceed the grossvolume of $500,000.We find,, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein,' an employer engaged-in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION, INVOLVEDThe International- Brotherhood ofTeamsters,Chauffeurs,Warehousemen,andHelpersof America,Department Store, Package Grocery, Paper House,Liquor and Meat Drivers, Helpers and Warehouse-`men, Local No. 955, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Allwarehouse employees and truckdrivers(bothlocal and over-the-road) 'emplo'yed at thewarehouse of the Respondent at 5300 KansasAvenue,Kansas,City, 'Kansas, excluding officeclericals, guards, and supervisors as defined in theAct.2.The certificationOn September 18, 1970, a majority of the employeesof Respondent in said unit; in a secret ballot electionconducted under the supervision of the RegionalDirector for Region.17, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February `25, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.ballot, and certifying the Union.4 SeePittsburgh Plate GlassCa v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs. 102.67(f) and 102.69(c). 198DECISIONS OF NATIONAL-- LABOR RELATIONS BOARDB.The Request To Bargain and Respondent's'RefusalCommencing on or;about March 2, T1971, and at alltimes thereafter, the Union has requested the Respon-collective-bargaining representative of all, the employ-ees inthe above-described unit. Commencing on orabout March .3, 1971, nand-continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and,bargain with theUnion as the exclusive representative- for collectivebargainingof all employees in said unit. - .Accordingly, we find that the Respondent has, sinceMarch 3, 1971, and at all times thereafter, refused tobargain collectively with the Union; as- the exclusiverepresentative of the employees in the appropriateunit,,and that, by such- refusal,, Respondent hasengagedin and-is engagingin unfair labor practiceswithin themeaning_of,Section 8(a)(5) and (1) of theAct.IV.THE EFFECTOF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with,-its operationsdescribed in section I, above, have a close, intimate,and substantial relationship,- to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce andthe free flow of commerce.V. THE REMEDYHaving found, that Respondent has engaged in andis, engaging in unfair labor practices 'within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder` that it cease and desist therefrom, and uponrequest,' bargain collectively with the Union 'as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement .5In order to insure that the employees in theappropriate unit will be-accorded the services of theirselected bargaining agent for the period provided bylaw, vie shall construe the initial period of, certificationas beginning -on the date Respondent commences to'bargain in good faith with the Union as the recogniz-ed bargaining representative-in the appropriate unit.See-Mar Jac ,Poultry Company, Inc.,136 NLRB 785;Commerce Company, d/b/a .Lamar Hotel,140 NLRB,226, 229, enfd. 328 F.2d 600 (C.A. 5),,cert. denied 3795On June 18,1971, the Union filed with the Board a-Motion forAppropriate Remedial Relief,requesting that-in addition to the'bargain ngorder the Board also order other remedial relief,`including compensatorydamages. As the'circumstances herein do not warrant a departure from theU.S. 817;Burnett Construction Company,NLRB1419,142 1, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the f oregoing,fact`s` andthe entire record, makes the following:CONCLUSIONS OF LAW1.Central Merchandise Company is ,an employerengaged in commerce within the meaning- of Section2(6) and (7) of the Act.-,2. 'International, . Brotherhoodof,Teamsters,Chauffeurs,Warehousemen and Helpers of America,Department Store, Package ,Grocery, Paper House,Liquor and Meat Drivers, Helpers and Warehouse-men, Local No. 955, is a labor, organization within themeaning of Section 2(5),of the Act.3,Allwarehouse employees , and truckdrivers(both ^ local and over-the-road) employed at thewarehouse of the Respondent at 5300 Kansas Ave-nue, Kansas City, Kansas, excluding office clericals,guards,and, supervisors as 'defined, in the, 'Actconstitute a unit appropriate for the purposes ofcollective bargaining -within the meaning of `Section9(b) of the Act.4.Since, February 25, 1971, the above-namedlabor -organization has been and now is the certifiedand- exclusive- representative of all employees' in, theaforesaid appropriate unit for the-`purpose of'collec-tive-bargaining=within the meaning of Section 9(a)'ofthe,Act.--;5.'By' refusing on or about March 3,'4971, and atall times-thereafter,' to--bargain collectively with theabove-named labor organization as the exclusivebargaining' representative of all the employees ofRespondent in the, appropriate unit, Respondent hasengaged in and, isengagingin unfair laborpractices'within the meaning of Section 8(a)(5) of the Act.'6.By.-the aforesaid refusal to bargain, Respondenthas interfered with,restrained,and coerced,' and isinterfering with,restraining,and coercing, employeesin the exercise'-of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfairlabor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c)of the, National 'LaborRelations,Act, as amended, the National LaborRelations.Boardhereby orders thatRespondent,established policieswith respect to remedial orders in cases involving8(aX5), violations,the motion is hereby -denied.SeeEx-Cell-O Corp., 185,NLRB No.20.`For the'reasons set forthin the, dissent,Member Brownwould grantsuchrelief. CENTRAL MERCHANDISE CO.199CentralMerchandiseCompany,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages,hours,and other terms and conditionsof employment with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica,Department Store, Package Grocery,Paper House, Liquor'and Meat Drivers,Helpers and'Warehousemen,LocalNo. 955,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:Allwarehouse employees and truckdrivers(both,local and over-the-road)employed at thewarehouse of the Respondent,at 5300 KansasAvenue,-Kansas City,Kansas,excluding officeclericals,guards, and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining,or coercing,employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative,action which the,Board finds will effectuate the policies of the Act:(a)Upon request,bargain with the above-namedlabor organization as the- exclusive representative ofall employees in the aforesaid appropriate unit' withrespect to rates of pay, wages, hours,and other termsand conditions of employment,and, if an understand-ing is reached, embody such understanding in asigned agreement.-(b) Post at its warehouse at 5300 Kansas Avenue,Kansas City, Kansas,copies of the attacked noticemarked"Appendix."6 Copies of said notice,on formsprovidedby theRegional Director for Region 17,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof,and be maintained by it for 60consecutive,days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent,to insure that saidnotice'sare notaltered,^defaced,or coveredby any other material.(c)Notify the, Regional Director for Region 17, inwriting, within 20-days from the date of this Order,what steps have been taken to comply herewith.6 In the eventthat This Order is enforcedby aJudgmentof aUnited StatesCourt, of Appeals, the wordsin the noticereading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall,be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD"APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States -GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tionalBrotherhood of 'Teamsters, Chauffeurs,Warehousemen and Helpers of America, Depart-ment Store, Package Grocery, Paper House,housemen, Local No. 955, as the. exclusive repre-sentative of the employees in the. bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, orcoerce our employees-inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours,' .andother terms and conditions of employment, and,"ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All warehouse employees and truckdrivers(both local and over-the-road) employed atthewarehouse of the-Respondent at -5300Kansas Avenue, Kansas City, -Kansas, ex=cluding office clericals, guards, and supervi-sors as defined in the Act.CENTRAL MERCHANDISECOMPANY(Employer)DatedBy(Representative) '(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material 'Any questions concerning this notice or compliancewith its, provisions may be directed 'to` the Board'sOffice, 610 Federal Building, 601 East 12th Street,Kansas City,Missouri 64106, Telephone 816-374-5181.